Exhibit 10.2

 

 

THIRD AMENDED AND RESTATED

 

DCP HOLDING COMPANY
EMPLOYMENT AGREEMENT

 

This Agreement (this “Agreement”) is entered into effective as of January 1,
2018 (the “Effective Date”), by and between DCP Holding Company, an Ohio
corporation, with its principal offices at 100 Crowne Point Place, Cincinnati,
Ohio 45241 (“Company”), and Robert C. Hodgkins, Jr. (“Employee”).

 

In consideration of the mutual obligations and promises contained herein, and
intending to be legally bound, the parties hereto agree as follows:

 

1.     EMPLOYMENT. Company hereby employs Employee as an employee of Company and
Employee hereby accepts such exclusive employment under the terms and conditions
of this Agreement.

 

2.     TERM. Subject to the provisions in Section 7 hereof, the term of
employment shall continue after the Effective Date for a period of one (1) year
ending on December 31, 2018, and shall be automatically extended for successive
one (1) year periods on the same terms and conditions as stated herein, unless
on or prior to November 15th of any year either party provides written notice to
the other party of termination of this Agreement, effective upon the expiration
of the current one-year term.

 

3.     OFFICE AND DUTIES. During the term of his employment hereunder, Employee
shall serve in the capacity of Vice President and Chief Financial Officer of the
Company. In such capacity, Employee shall do all things necessary and incident
to this position and otherwise shall perform such functions as the President and
CEO of the Company may establish from time to time commensurate with Employee’s
skill, position and background as reasonably determined by the President and
CEO. The performance of the duties hereunder shall be performed at such
reasonable time and places as shall be determined by the President and CEO. The
Employee shall report directly to the President and CEO. A description of the
current duties is attached hereto as Exhibit A.

 

4.     COMPENSATION AND BENEFITS. In consideration for Employee’s performance of
services and the non-competition provisions as described below, and subject to
modifications as may be approved from time to time by Company and Employee,
Employee shall receive, during the term of this Agreement, compensation and
benefits as follows:

 

(I)    Base Salary. Employee shall be paid a base annual salary in accordance
with the regular payroll practices of the Company and Exhibit B of this
Agreement. Employee’s base annual salary for 2018 and all subsequent years of
the term of this Agreement shall not be less than $277,084.00 or such higher
amount as is reflected on subsequent agreed revisions of Exhibit B.

 

(J)     Bonus. Employee will be eligible to receive an annual bonus equal to
between 15% and 40% of annual base salary pursuant to the Annual Incentive Plan
and a stock and cash award pursuant to the Long Term Incentive Plan in
accordance with Exhibit B of this Agreement, as revised on an annual basis.

 

(K)    Employee Benefits. Employee will be eligible to participate in all
health, welfare, insurance and other benefits available to all other employees
of the Company.

 

(L)    Vacations. Employee shall be entitled to vacation and personal time in

 

 

--------------------------------------------------------------------------------

 

 

(M)     accordance with the Company’s PTO policy as it exists from time to time.
Employee will not be permitted to receive cash in lieu of unused PTO hours
except in the event of the employee’s termination.

 

(N)     Automobile Allowance. The Company will pay up to Five Hundred ($500.00)
Dollars per month for the lease of an automobile of Employee’s choice and will
reimburse Employee for all documented fuel costs.

 

(O)     Payroll Withholdings. Employee authorizes the Company to deduct from any
payment made pursuant to Section 4 hereof all amounts required to be withheld by
federal, state and/or local taxing authorities.

 

(P)     Annual Performance Review. The Employee’s performance of his duties
under this Agreement shall be reviewed by the President and Chief Executive
Officer at least annually and finalized within thirty (30) days of the receipt
of the annual audited financial statements. The President and CEO shall
additionally review the base salary, bonus and benefits provided to the Employee
under this Agreement and may, in his discretion, recommend the adjustment of
same, as outlined in Addendum B of this Agreement, with such adjustment subject
to the approval the Board of Directors or a committee of the Board of Directors;
provided, however, that Employee’s annual base salary shall not be less than the
base salary set forth in Section 4(A) hereof.

 

5.     EXPENSES. Company shall pay or reimburse Employee for all travel and
out-of-pocket expenses reasonably incurred or paid by Employee in connection
with the performance of his duties upon presentation of expense statements or
receipts or such other supporting documentation as the Company may reasonably
require.

 

6.     OUTSIDE EMPLOYMENT. Employee shall devote his full time and attention to
the performance of the duties incident to his position with the Company, and
shall not have any other employment with any other enterprise or substantial
responsibility for any enterprise which would be inconsistent with Employee’s
duty to devote his full time and attention to Company matters without the prior
consent of the President and CEO.

 

7.     TERMINATION AND SEVERANCE PAY.

 

(H)     Death. This Agreement shall be terminated on the death of Employee,
effective as of the end of the month in which his death occurs.

 

(I)     Disability. This Agreement may be terminated, at the option of the
Company, if, because of a disability, Employee is unable to perform his job
responsibilities after reasonable accommodations. This section will be applied
consistent with the Company’s obligations under applicable federal and state
law, including the Americans with Disabilities Act Amendments Act.

 

(J)     Termination – Good Cause. Nothing in this Agreement shall be construed
to prevent the Company from terminating Employee’s employment hereunder for good
cause (“Good Cause”) at any time. For this purpose, Good Cause shall include the
following: alcohol or other drug dependence or addiction; conviction for any
crime involving moral turpitude; fraud or misrepresentation; material neglect of
duty; misappropriation, embezzlement or theft of Company funds or property;
conduct which is materially injurious to the reputation, business or business
relationships of the Company; or material violation of Company policy or any of
the provisions of this Agreement. The effective date of such termination for
Good Cause shall be the date of receipt by Employee or his legal representative
of written notice of the termination stating the full basis for such cause or
such later date as may be specified in such notice. Termination of Employee’s
employment for Good Cause shall not constitute a breach of this Agreement and
Employee shall not be entitled to any compensation arising on or after the
effective date of such termination. In the event the Company is sold,
transferred and/or merged with or to another entity, it shall not be deemed an
event of Good Cause to terminate Employee, and if the new entity elects to
retain Employee, Employee may be terminated without Good Cause only in
accordance with Section 7(D) of this Agreement, and the Employee may terminate
this Agreement as provided in Section 7(F) of this Agreement.

 

 

--------------------------------------------------------------------------------

 

 

(K)     Termination Without Good Cause – Severance Pay. The Company may, by
action of the Board, terminate this Agreement without Good Cause upon the
payment of the amounts described in this paragraph. If, and only if, the Company
terminates this Agreement either (i) in accordance with the notice provision of
Section 2 or (ii) at any time during the term of this Agreement without Good
Cause, then the Employee shall be entitled to severance pay as determined
herein. Employee shall receive the greater of (a) eight (8) months of severance
pay or (b) one (1) month of severance pay for each month remaining under the
initial or any renewal term of the Agreement. One (1) month of severance pay
shall equal one month of the Employee’s base salary as in effect on the date of
termination. The Company shall pay such severance pay consistent with the
Company’s severance policy and practice, as it exists from time to time. All
bonuses to which Employee would otherwise be eligible during the year in which
an Employee’s employment is terminated shall be pro-rated through the date of
termination, regardless of whether such benefit is deemed to accrue or be
payable after the date of termination. Moreover, during the stated severance pay
period, Employee shall continue to receive the stated benefits as described in
Section 4(C), but not any benefits described in Section 4(E).

 

(L)     Termination – Good Reason. Employee’s employment with the Company may
also be terminated by the Employee for Good Reason. “Good Reason” means (i) a
material breach by the Company of any provision of this Agreement, which breach
is not cured or offending conduct ceased by the Company within thirty (30) days
after the Company receives written notice thereof from the Employee or (ii) the
assignment of duties or responsibilities to the Employee by the President and
CEO that are inconsistent with the Employee’s position with the Company as of
the Effective Date or reflect a material diminution in the status of the
Employee within the Company. In the event Employee terminates employment for
Good Reason, he shall be entitled to severance pay and benefits as provided for
in Section 7(D) above.

 

(M)     Change in Control. In the event that, at any time during the Employee’s
employment under this Agreement, the Company experiences a Change in Control (as
defined in the DCP Holding Company 2006 Dental Care Plus Management Equity
Incentive Plan, as amended), then, provided that Employee shall have executed a
release in the form and substance acceptable to the Company and subject to the
other terms and conditions contained in this Agreement, the Employee may
terminate his employment hereunder within fifteen (15) days of the occurrence of
the Change in Control and, if so timely elected, shall be entitled to receive
severance benefits in accordance with and subject to the terms of Section 7(D)
above.

 

8.     CONFIDENTIAL INFORMATION. Employee recognizes and acknowledges that
information gained by Employee while employed by the Company, including without
limitation that concerning the Company’s customers, suppliers and participating
providers, and the methods, techniques, devices and operations of the Company,
as they may exist from time to time, are of a confidential nature and are
valuable, special and unique assets of the Company’s business. Employee shall
not, during the term of or after the termination of employment, disclose in any
way any such confidential information to any person, firm, corporation or any
other operation or entity, or use the same on the Employee’s own behalf, for any
reason or purpose. Upon termination of employment, the Employee shall deliver up
to the Company all lists of the Company’s customers, suppliers and participating
providers, and all copies thereof (including without limitation electronically
stored information), and all notes, records, memoranda, complete correspondence
files and other papers, and all copies thereof (including without limitation
electronically stored information) relating to the methods, techniques, devices
and operations of the Company, and the Employee does not have, nor can Employee
acquire, any property right therein or claim thereto or in the underlying
confidential information. The parties acknowledge that the Employee has
substantial skills and experience as an executive which have been enhanced
during the period of his employment by the Company. The intent of this Section 8
is not to preclude Employee from using such skills and experience in other
permitted employment, but only to preclude the use of those methods, techniques,
devices and operations which are unique or proprietary to the Company.

 

 

--------------------------------------------------------------------------------

 

 

9.     DIVERSION OF BUSINESS. The Employee shall not, during the period of
employment by the Company and for a period ending six (6) months following
termination of employment (for any reason), either for the Employee or on behalf
of any person, firm, corporation or any other operation or entity, directly or
indirectly:

 

(C)     Divert or attempt to divert from the Company any business whatsoever by
influencing or attempting to influence, or soliciting or attempting to solicit
any of the customers or participating providers of the Company with whom
Employee may have dealt at any time or who were customers or participating
providers of the Company on the date of termination of the Employee’s employment
or had been customers or participating providers of the Company prior thereto;
or

 

(D)     Divert or attempt to divert from the Company any person employed by the
Company by influencing or attempting to influence such person to leave the
Company’s employ.

 

10.     NON-COMPETITION AGREEMENT. For a period ending six (6) months from the
termination of Employee’s employment with the Company for any reason, Employee
hereby agrees that he will not, directly or indirectly render any services as an
officer, director, employee, agent, consultant or in any other capacity to, or
own any interest (other than an interest of less than five percent (5%) of the
stock or a publicly held company), as an individual owner, stockholder, partner
or in any other manner in any person, firm, corporation, partnership or other
entity which is a competitive business (“Competitive Business”) in any standard
metropolitan statistical area in which the Company has customers or
participating providers or has a Certificate of Authority to do business at the
time of such termination.

 

For the purpose of this Agreement, Competitive Business shall mean any business
operation (including a sole proprietorship), which engages in, as all or a
significant part of its business, the business of a dental insurance company or
engages in any other business in competition with the Company in any geographic
area in which the Company then operates.

 

11.     ACKNOWLEDGMENT. The Company and Employee each hereby acknowledge and
agree as follows:

 

(D)    The covenants, restrictions, agreements and obligations set forth herein
are founded upon valuable consideration, and with respect to the covenants,
restrictions, agreements and obligations set forth in Sections 9 and 10 hereof,
are reasonable in duration and geographic scope;

 

(E)     In the event of a breach or threatened breach by Employee of any of the
covenants, restrictions, agreements and obligations set forth herein, monetary
damages or the other remedies at law that may be available to the Company for
such breach or threatened breach will be inadequate and, without prejudice to
the Company’s right to pursue any remedies at law or in equity available to it
for such breach or threatened breach, including, without limitation, the
recovery of damages from Employee, the Company will be entitled to injunctive
relief; and

 

 

--------------------------------------------------------------------------------

 

 

(F)     In the event that the covenant not to compete contained in Section 10 is
the subject of an arbitration dispute pursuant to Section 16 and is found to be
invalid or unenforceable as to such time period and/or geographical area, it
will be valid and enforceable in such geographical area(s) and for such time
period(s) which the arbitrator(s) determine to be reasonable and enforceable.
Furthermore, any period of restriction or covenant herein stated shall not
include any period of violation or period of time required for arbitration or
litigation to enforce such restriction or covenant.

 

12.     INDEMNIFICATION. Company shall indemnify and defend Employee for acts or
omissions performed by the Employee in the scope of his employment and in a
manner reasonably believed to be lawful providing that Employee’s acts or
omission do not constitute gross negligence, recklessness, willful misconduct,
or the intentional infliction of harm.

 

13.     ASSIGNMENT, SUCCESSORS AND ASSIGNS. This Agreement shall inure to the
benefit of and be binding upon the parties hereto and their respective legal
representatives, successors and assigns. The Company shall assign or otherwise
transfer its rights under this Agreement to any successor or affiliated business
or corporation (whether by sale or stock, merger, consolidation, sale of assets
or otherwise), but this Agreement may not be assigned, nor may the duties
hereunder be delegated, by Employee. In the event that the Company assigns or
otherwise transfers its rights under this Agreement to any successor or
affiliated business or corporation (whether by sale of stock, merger,
consolidation, sale of assets or otherwise), for all purposes of this Agreement,
the “Company” shall then be deemed to include the successor or affiliated
business or corporation to which the Company assigned or otherwise transferred
its rights hereunder. Should an ownership transfer event as described above
occur, the Company may choose to terminate this Agreement, in which case
Section 7(D) (Termination Without Good Cause – Severance Pay) would apply. Such
action will not be deemed a Termination for Good Cause.

 

14.     NOTICE. Any notice required or which may be given under the provisions
of this Agreement shall be in writing and shall be personally delivered or sent
by certified mail, return receipt requested. All notices shall be deemed to have
been given on the date personally delivered or, if mailed, on the date received
or three (3) business days after the date of mailing, whichever is earlier. If
mailed to Company, such notice shall be mailed to its then principal office. If
mailed to Employee, it shall be addressed to Employee’s home address then shown
on Company’s records.

 

15.     GOVERNING LAW. This Agreement shall be subject to, governed by and
interpreted in accordance with the laws of the State of Ohio without regard to
its rules as to conflicts of laws.

 

16.     ARBITRATION OF DISPUTES. All disputes and controversies of every kind
and nature between the Company and Employee arising out of or in connection with
this Agreement, including, but not limited to, the existence, validity,
interpretation or meaning, performance or nonperformance, breach, continuance,
termination, or any claim of discrimination by the Employee, shall be submitted
to arbitration with the American Arbitration Association in Hamilton County,
Ohio in accordance with its procedures and guidelines. The parties hereby agree
that the decision of such arbitration shall be a binding and final decision upon
the parties.

 

17.     SEVERABILITY. Each of the provisions of this Agreement shall stand
independently and severally, and the invalidity of any one Section or portion
thereof shall not affect the validity of any other Section. In the event any
Section or portion thereof shall be construed to be invalid, no other Section of
this Agreement shall be affected thereby.

 

 

--------------------------------------------------------------------------------

 

 

18.    SURVIVAL. Any provision of the Agreement which imposes an obligation
after termination of employment under this Agreement shall survive the
termination of employment hereunder and shall be binding upon the parties
hereto.

 

19.     ENTIRE AGREEMENT. This Agreement constitutes the entire agreement and
understanding between the Company and Employee and shall supersede all prior
oral or written statements of any kind whatsoever made by the parties with
respect to the subject matter hereof, including the Long Term Compensation
Agreement, dated the Effective Date, between the parties. No statement
subsequent to this Agreement purporting to modify any of its terms and
conditions shall be binding unless expressly agreed to in writing and signed by
both the Company and Employee. The foregoing restrictions shall not apply with
respect to any change by the Company of the Employee’s compensation or benefits
pursuant to Section 4 or to any change in the Employee’s title or duties to
which Employee has acquiesced or consented.

 

20.     WAIVER. No waiver by either party of any breach of this Agreement by the
other party shall operate or be construed as a waiver of any subsequent breach
of the same or any other provision. No waiver shall be effective unless in
writing.

 

IN WITNESS WHEREOF, the parties have hereunto set their hands effective as of
the Effective Date.

 

EMPLOYEE: Robert C. Hodgkins, Jr.   COMPANY: DCP Holding Company                
  /s/ Robert C. Hodgkins, Jr   By: /s/ Anthony A. Cook

Robert C. Hodgkins, Jr.

 

 

Anthony A. Cook, MS, MBA       President and CEO       Date: February 14, 2018  
Date: February 14, 2018

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “A”

 

DCP HOLDING COMPANY POSITION DESCRIPTION

 

POSITION TITLE: Vice President and Chief Financial Officer     REPORTS TO:
President and Chief Executive Officer    

PURPOSE:

Responsible for the financial management and administration of DCP Holding
Company in accordance with Board policy, sound business practices, and the legal
requirements of all states in which the Company is authorized to do business.

 

DUTIES AND RESPONSIBILITIES:

 

1.

ADMINISTRATIVE MANAGEMENT

 

 

A.

Participates in formulating overall mission, establishes policies and develops
long-range goals, strategies and objectives to meet the mission.

 

 

B.

Prescribes duties, limitations and responsibilities of staff through effective
position descriptions, encouraging success and ongoing communication.

 

 

C.

Maintains effective, responsive and cost conscious daily operations.

 

 

D.

Sets up and implements proper internal controls.

 

 

E.

Involved with systems decisions to assure that financial needs are met with
system changes, modifications or additions.

 

2.

FINANCIAL

 

A.

Directs and establishes financial strategies, objectives, and policies.

 

 

B.

Develops long-range financial plans for the organization.

 

 

C.

Develops and coordinates necessary and appropriate accounting and statistical
data and reports.

 

 

D.

Provides timely reviews of financial status and progress in its various programs
and activities.

 

 

E.

Oversees the audit process for both internal and external audits. Resolves audit
issues.

 

 

F.

Identifies and analyzes financial trends and keeps management up to date on any
relevant issues.

 

 

G.

Maintains banking relationships.

 

3.

TAX

 

A.

Oversees the preparation of all appropriate tax returns.

 

 

B.

Researches and keeps abreast of all current tax changes that will have potential
effect on income, payroll, employment laws, COBRA changes, benefit plans and
other areas.

 

 

--------------------------------------------------------------------------------

 

 

4.

BUDGET

 

A.

Oversees and directs the preparation of the annual and semiannual Operating and
Capital budgets.

 

 

B.

Monitors cash flow projections.

 

5.

REPORTING

 

A.

Manages the preparation of SEC reporting documents including 10K, 8K and
quarterly filings.

 

 

B.

Works with corporate attorneys to prepare and file annual statements with SEC.

 

 

C.

Manages the preparation and filing of Quarterly and Annual Statements with the
various departments of Insurance.

 

 

D.

Serves as the Company’s chief spokesperson with A.M. BEST.

 

 

E.

Works with and helps the various committees prepare and develop their
responsibilities as it relates to the Company, the SEC and the Company’s
shareholders.

 

JOB SPECIFICATIONS:

 

-

Degree in relevant field of study or related equal job experience.

 

-

Five to seven years of related experience in the health/dental insurance field
in a financial management position, where budgetary, policy and operational
decisions have been made.

 

 

--------------------------------------------------------------------------------

 

 

EXHIBIT “B”

ADDENDUM TO DCP HOLDING COMPANY VICE PRESIDENT AND

CHIEF FINANCIAL OFFICER EMPLOYMENT AGREEMENT

 

The salary range of the Vice President and Chief Financial Officer shall be
reviewed and adjusted annually as recommended by the President and CEO and
approved by the Compensation and Benefits Committee of the Board of Directors.
The Base Compensation for 2018 shall be $277,084.00.

 

ANNUAL INCENTIVE PLAN

   

Value

             

CASH AWARD

         

Threshold

15% of Base

  $ 41,563.00  

Target

25% of Base

  $ 69,271.00  

Stretch

35% of Base

  $ 96,979.00  

Maximum

45% of Base

  $ 124,688.00              

LONG TERM INCENTIVE PLAN

                     

A)   CASH AWARD

  5% of Base

  $ 13,908.00  

B)   CASH AWARD

         

Threshold

10% of Base

  $ 27,708.00  

Target

15% of Base

  $ 41,563.00  

Maximum

25% of Base

  $ 69,271.00  

 

 

--------------------------------------------------------------------------------

 

 

2018 ANNUAL LONG TERM INCENTIVE BONUS DETAIL

 

A.

Cash Award – Retention Based

 

The cash award for DCP’s Vice President and CFO is subject to the “Dental Care
Plus and DCP Holding Company Deferred Compensation Plan”. A cash bonus is
awarded in an amount equal to five percent (5%) of base salary and is considered
“Long Term” as it vests incrementally over four years, 10% on December 31 of the
first year, 20% at the end of the second year, 30% at the end of the third year
and 40% at the end of the fourth year. There are no performance targets other
than longevity with the Company.

 

CASH AWARD BASED ON 5% OF BASE SALARY OF $277,084.00    $13,908

       

B.

Cash Award – Performance Based

 

The Long Term Incentive (LTI) is a bonus designed to motivate the CFO to achieve
long term success for the Company, as well as assist in the retention of the
Vice President and CFO over time. LTI bonus compensation is based on achieving
sustainable growth in shareholder value over a period of three years, January 1,
2018 through December 31, 2020 and is measured by the average yearly increase in
the “Adjusted Share Value” (ASV) of a Common Share.

 

ADJUSTED SHARE VALUE OF A COMMON SHARE AT 12/31/2017 = $1,210.29

 

BASE SALARY 2018: $277,084.00

 

Level

 

Definition

 

3yr Ave.

   

Adjusted Share Value

   

Cash

                 

On 12/31/2019

         

Threshold

 

10% of Base

    8%       $1,524.62       $27,708.00  

Target

 

15% of Base

    10%       $1,610.90       $41,563.00  

Maximum

 

25% of Base

    14%       $1,793.10       $69,271.00  

 

 

Notes:

 

 

1.

The ASV of a Common Share at the end of any one year shall mean the total book
value of the all classes of Common Shares of the Company, as determined from the
audited financial statements of the Company on the last day of business in that
year, increased by: (a) the aggregate amount of all provider withhold return
payments paid in that year; (b) the aggregate amount of dividends on all classes
of Common Shares paid in that year; and (c) the aggregate amount of Common Share
redemptions paid in that year, and decreased by the aggregate amount received
from the sale of all classes of Common Shares in that year. This amount shall be
divided by the total number of all classes of Common Shares outstanding on the
first day of business of that year.

 

 

2.

Actual LTI compensation will be paid on a continuum between Threshold and Target
levels and Target and Maximum levels.

 

 

3.

No LTI compensation will be paid if the average increase in the ASV of a Common
Share is less than eight percent (8%) and no additional LTI compensation will be
paid if the average increase in the ASV of a Common Share is over fourteen
percent (14%).

 

 

4.

With President and CEO recommendation and approval by the Board of Directors or
a committee thereof, a new multi-year performance measurement period begins each
new year.

 

 

5.

In the event of a Change in Control, as defined in the Management Incentive
Plan, the ASV of a Common Share as of December 31, 2020 shall be deemed to be
the portion of the Enterprise Value of the Company, as defined in Article
Fourth, Section 8(h)(ii)(C) of the Company’s Amended Articles of Incorporation
allocated to the Common Shares divided by the total number of all classes of
Common Shares outstanding as of the date on which the Change in Control occurs,
and the LTI bonuses shall be determined as of that date and paid within thirty
(30) days thereafter.

 

 

--------------------------------------------------------------------------------

 

 

2018 ANNUAL INCENTIVE SHORT TERM BONUS DETAIL

 

The Annual Incentive (Short Term Bonus) compensation is designed to motivate the
CFO to meet and/or exceed goals for budget performance on 1) 2018 Operating
Revenue (OR), 2) 2018 Adjusted Net Operating Income (ANOI), and
3) Discretion/MOB (MOB). The CFO’s individual goals are established by the
President and CEO and approved by the Corporate Affairs Committee. Achievement
of these goals is determined at the discretion of the President and CEO with
approval of the Corporate Affairs Committee. Adjusted Net Operating Income is
equal to Net Operating Income plus the amount of any provider withhold return
approved by the Board of Directors during 2018. These performance criteria are
weighted respectively as 30%, 50% and 20% of the total Annual Incentive Short
Term Bonus.

 

TOTAL OPERATING REVENUE (2018 BUDGET OF $112,576,623)

Level

Definition

Performance

2018 OR

Bonus paid

Threshold

15% of Base

90% Budget

$ 101,318,961

$ 12,106.00

Target

20% of Base

100% Budget

$ 112,576,623

$ 16,141.00

Stretch

30% of Base

115% Budget

$ 129,463,116

$ 24,211.00

Maximum

40% of Base

130% Budget

$ 146,349,610

$ 32,282.00

 

ADJUSTED NET OPERATING INCOME (2018 BUDGET OF $4,710,351)

Level

Definition

Performance

2018 ANOI

Bonus paid

Threshold

15% of Base

75% Budget

$ 3,532,763.00

$ 20,176.00

Target

20% of Base

100% Budget

$ 4,710,351.00

$ 26,901.00

Stretch

30% of Base

115% Budget

$ 5,416,904.00

$ 40,352.00

Maximum

40% of Base

130% Budget

$ 6,123,456.00

$ 53,803.00

 

DISCRETION/MOB

Level

Definition

Achievement

 

Bonus paid

Threshold

15% of Base

90% of Goals

 

$   8,070.00

Target

20% of Base

103% of Goals

 

$ 10,761.00

Stretch

30% of Base

115% of Goals

 

$ 16,141.00

Maximum

40% of Base

130% of Goals

 

$ 21,521.00

 

Notes:

 

4.

If performance is under Threshold Level in any criteria, no bonus is paid for
that criteria.

 

 

5.

No additional Bonus is paid for performance beyond Maximum Level.

 

 

6.

Actual Bonus paid is calculated and paid on a continuum between any two
performance levels.

 